DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is responsive to the Amendment filed 03 March 2021.  Claims 1-15 and 21-23 are currently under consideration.  The Office acknowledges the amendments to claims 1-5 and 7-15, as well as the cancellation of claims 16-20, and the addition of new claims 21-23.

Claim Objections
Claim 14 is objected to because of the following informalities: each of the other independent claims recites reducing the first unwanted signal component in “the signal” (while claim 14 recites “the physiological signal”), subtracting the model of the first unwanted signal component “from the signal” (while claim 14 recites “from the physiological signal”), and applying gating to the filtered signal “to obtain the recovered physiological signal (while claim 14 recites “to obtain a gated signal”).  Applicant may wish to amend claim 14 in kind with the other independent claims for consistency.  However, such amendments are not required.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:


Claims 1-15 and 21-23 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  Independent claim 1 recites steps of receiving a signal, subtracting a model of a first unwanted signal component from the signal to obtain a residual signal, applying a notch filter to the residual signal to obtain a filtered signal, and applying gating to the filtered signal to obtain a gated signal and selectively passing the filtered signal.  Thus, claim 1 receives data, performs a mathematical calculation/algorithm upon this data to obtain different data, performs an additional calculation/algorithm to obtain further data, and performs a final calculation/algorithm and selectively transmits the final data.  This series of operations falls under the mathematical concepts grouping of abstract ideas that have been consistently identified by the courts.  Independent claim 14 recites an extremely similar series of operations to claim 1 and thus also fall within the mathematical concepts grouping of abstract ideas.  Independent claims 21 and 22 also recite extremely similar series of operations, along with an additional mathematical calculation/algorithm step in each claim, and so they also fall within the mathematical concepts grouping of abstract ideas.
Claims 1, 21, and 22 each recite the additional components of a processing apparatus/system comprising a model subtraction circuit, a filter circuit, and a gating circuit.  These are recited as generic computer components/circuits/programming for receiving and processing data, such as for subtracting data, filtering data, and selectively transmitting data, which are typical and basic computer functions.  Claim 14 recites no additional components.  Thus, the components recited by the independent 
The dependent claims also fails to provide significantly more than the judicial exception.  Claims 2-6 merely further specify the type of data that is processed, while claims 7-12 merely further specify how the data is processed via mathematical calculations/algorithms.  Claim 13 recites two electrodes for acquisition of the physiological signal, but these are routine and conventional data-gathering components that fail to provide significantly more than the judicial exception (as evidenced by at least Derkx and Wells, cited in the previous Office action).  Claim 15 recites a computer program for causing a computer to carry out the acts of claim 14, which again is a similarly generic computer component that merely generally links the use of the abstract 

Allowable Subject Matter
Claims 1-15 and 21-23 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 101 set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter: claims 21-23 were addressed in the previous Office action.  Regarding claims 1-15, Applicant’s arguments and amendments are persuasive to overcome the rejections based upon the proposed combination of Derkx, Wells, and Hemming.  Further, none of the other prior art of record teaches or reasonably suggests such systems or methods of receiving a signal, subtracting a model of a first unwanted signal component to obtain a residual signal, applying a notch filter to this residual signal to obtain a filtered signal, and applying gating to the filtered signal by selectively passing this signal to an output as a recovered physiological signal.

Response to Arguments
Applicant’s arguments with respect to the claim interpretation have been fully considered and are persuasive in light of the amendments. 
Applicant’s arguments with respect to the rejection of claim 15 under 35 U.S.C. 101 as being directed to non-statutory subject matter have been fully considered and are persuasive in light of the amendments.  The rejection been withdrawn. 
Applicant's arguments with respect to the rejection of claims 1-20 under 35 U.S.C. 101 as being directed to an abstract idea have been fully considered but they are not persuasive.  While Applicant asserts that the amendments improve clarity of the claims and make clear that they are not directed to an abstract idea, the examiner disagrees, for substantially the reasons presented supra.  The amended claims still recite an abstract idea without significantly more.
Applicant’s arguments with respect to the rejections under 35 U.S.C. 112 have been fully considered and are persuasive in light of the amendments.  The rejections have been withdrawn. 
Applicant’s arguments with respect to the rejections under 35 U.S.C. 103 have been fully considered and are persuasive in light of the amendments.  The rejections have been withdrawn. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THADDEUS B COX whose telephone number is (571)270-5132.  The examiner can normally be reached on M-F 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason M. Sims can be reached on (571)272-7540.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/THADDEUS B COX/Primary Examiner, Art Unit 3791